IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DARRYL D. THORPE, )
Plaintiff, ,

v 1:19CV893
ANDREW SAUL,
Commissioner of Social Secutity, )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Darryl D. Thorpe (“Plaintiff”) brought this action pursuant to Section 205(g)
of the Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial
review of a final decision of the Commissioner of Social Security denying his claim for
Disability Insurance Benefits (“DIB”) under Title IT of the Act. The parties have filed cross-
motions for judgment, and the administrative record has been certified to the Court for review.
I PROCEDURAL HISTORY

Plaintiff protectively filed his application for DIB on May 26, 2010, alleging a disability
onset date of June 14, 2008. (Tr. at 136, 350-58.)! His claim was denied initially (Tr. at 119-
20, 175-77), and that determination was upheld on reconsideration (Tr. at 121-32, 180-81).
Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative

Law Judge (“ALJ”). (Tr. at 182-83.) Plaintiff and an impartial vocational expert testified at

 

‘Transcript citations refer to the Administrative Record [Doc. #7].

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 1of15

 
the subsequent video heating, at which Plaintiff appeared pro se on November 29, 2012. (Trt.
at 136.) Following the hearing, ALJ concluded that Plaintiff was not disabled within the
meaning of the Act. (I'r. at 145.) However, on June 19, 2014, the Appeals Council remanded
the case for a new hearing. (T'r. at 150-52.) Accordingly, Plaintiff, still appearing pro se, testified
at a second administrative heating on May 27, 2015. (Tr. at 156.) Following this heating, the
ALJ again concluded that Plaintiff was not disabled. (Tr. at 166.) On June 26, 2015, the
Appeals Council remanded the case for a second time, noting that the second AL] applied the
wrong date last insured (“DLI’) and failed to adjudicate Plaintiffs claims for the entite petiod
at issue. (Ir. at 173.)

Plaintiff, represented by an attorney, appeared and testified at a third administrative
hearing on April 17, 2018. (Tr. at 18.) The third AL], applying the correct DLI of September
30, 2015, determined that Plaintiff was not disabled within the meaning of the Act. (Ir. at
28.) On June 28, 2019, the Appeals Council denied Plaintiffs request for review, thereby
making the ALJ’s conclusion the Commissionet’s final decision for purposes of judicial review.
(Tr. at 1-6.)

II. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the

ALJ if they ate supported by substantial evidence and were reached through application of the

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 2 of 15
correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001) (Gnternal citations and quotation marks omitted). “Tf there is
evidence to justify a refusal to direct a verdict were the case before a juty, then there is
substantial evidence.” Hunter, 993 F.2d at 34 Gnternal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (Gnternal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing coutt], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “‘inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impaitment which can be

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 3 of 15
expected to result in death or which has lasted ot can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).?

“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 CFR. §§ 404.1520(a)(4); 416.920(a)(4). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked duting the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met ot equaled the
requitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step detetmines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her butden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,
but falters at step three, i.e., “[i]f a claimant’s impaitment is not sufficiently severe to equal or

exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

 

2 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title I] of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seg., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promuleated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 4 of 15

 

 

 
capacity (RFC’).” Id. at 179.3 Step four then requires the AL] to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
wotk, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust

to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its

 

“evidentiaty burden of proving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
III. DISCUSSION

In the present case, the ALJ found that Plaintiff had engaged in “substantial gainful
activity” duting the period from his alleged onset date of June 14, 2008 through his DLI of
September 30, 2015. Specifically, Plaintiff had returned to his former work as an electrical
helper from September 16, 2013 to May 1, 2014, at SGA levels for the fourth quatter of 2013

and the first quarter of 2014. (Ir. at 20, 472.) However, the AL] further determined that

 

3 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
houts a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢.,g., pain).”
Hines, 453 F.3d at 562-63.

 

 

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 5of15
Plaintiff had at least twelve consecutive months of no work and that Plaintiff therefore met
his burden at step one of the sequential evaluation process. (Ir. at 20-21.) At step two, the
ALJ farther determined that Plaintiff suffered from the following severe impairments:

degenerative disc disease of the lumbar spine; degenerative disc disease of the
cervical spine, status post fusion in the remote past; and left eye blindness[.]

(Tr. at 21.) The ALJ next found at step three that none of Plaintiffs impairments, individually
ot in combination, met or equaled a disability listing. (Tr. at 21.) Therefore, the ALJ assessed
PlaintifPs RFC and determined that, through his DLI, Plaintiff had the RFC to perform light
work with the following, additional limitations:

[Plaintiff] can stand and walk for six hours out of an eight-hour workday. He

can sit for six hours out of an eight-hour workday. He can occasionally balance,

stoop, crouch, kneel, crawl and climb ramps and stairs. He cannot climb

ladders, ropes, or scaffolds. He can frequently reach overhead bilaterally. He

should avoid even moderate exposure to hazards such as unprotected heights.

He should not do work that requires exceptional depth perception or stereopsis.

(Tr. at 21.) Based on this determination and the testimony of a vocational expert, the ALJ
determined at step four of the analysis that Plaintiff was unable to perform any of his past
relevant work. (I'r. at 26.) However, at step five, the ALJ found that, given Plaintiffs age,
education, work experience, and RFC, he could perform other jobs available in the national
economy. (Ir. at 27-28.) Therefore, the AL] concluded that Plaintiff was not disabled under
the Act. (Tr. at 28.)

Plaintiff now contends that substantial evidence fails to support the ALJ’s RFC

assessment “for the period of May, 2014 through his date last insured.” (Pl’s Br. [Doc. #13]

at 1.) Specifically, Plaintiff argues that the AL} failed to properly consider “subjective

complaints of pain as a basis for disability during that period .... despite his pain complaints

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 6 of 15
being supported by medical evidence.” (PL’s Br. at 1, 9.) Plaintiff does not challenge the
ALJ’s decision for the petiod through May 1, 2014, in light of his return to his past work for
overt seven months in 2013-2014, but Plaintiff nevertheless contends that the ALJ failed to
ptoperly consider his pain after May 1, 2014 through his DLI on September 30, 2015. |
Under the applicable regulations, the ALJ’s decision must “contain specific reasons for
the weight given to the individual’s symptoms, [such as pain,] be consistent with and suppotted
by the evidence, and be clearly articulated so the individual and any subsequent reviewer can
assess how the adjudicator evaluated the individual’s symptoms.” Social Security Ruling 16-

3p, Titles I and XVI: Evaluation of Symptoms in Disability Claims, SSR 16-3p, 2017 WL

 

5180304 (Oct. 25, 2017) (“SSR 16-3p”); see also 20 C.F.R. § 404.1529. The AL] should not
reject a claimant’s statements “about the intensity and persistence of [his] pain or other
symptoms or about the effect [his] symptoms have on [his] ability to work solely because the
available objective medical evidence does not substantiate [his] statements.” 20 C.F.R.
§ 404.1529(c)(2). Thus, “subjective evidence of pain intensity cannot be discounted solely
based on objective medical findings.” Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir. 2017);
see also Arakas v. Commissioner, 983 F.3d 83, 96-97 (4th Cir. 2020). However, it is also
undisputed that a plaintifPs “symptoms, including pain, will be determined to diminish [his]
capacity for basic work activities [only] to the extent that [his] alleged functional limitations
and restrictions due to symptoms, such as pain, can reasonably be accepted as consistent with
the objective medical evidence and other evidence.” 20 C.F.R. § 404.1529(c)(4). Thus,
objective medical evidence and other evidence in the tecord are “crucial to evaluating the

intensity and persistence of a claimant’s pain and the extent to which it impaits [the] ability to

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 7 of 15
work” and “[a]lthough a claimant’s allegations about .. . pain may not be discredited solely
because they are not substantiated by objective evidence of the pain itself or its severity, they
need not be accepted to the extent they are inconsistent with the available evidence, including

objective evidence of the underlying impairment, and the extent to which that impairment can

 

reasonably be expected to cause the pain the claimant alleges [ ]he suffers.” Hines, 453 F.3d

at 565 n.3 (quoting Craig, 76 F.3d at 595); see also SSR 16-3p (“[O]bjective medical evidence

 

is a useful indicator to help make reasonable conclusions about the intensity and persistence
of symptoms, including the effects those symptoms may have on the ability to perform work-
related activities ... .””). According to the regulatory guidance:

If an individual’s statements about the intensity, persistence, and limiting effects

of symptoms are consistent with the objective medical evidence and the other

evidence of record, we will determine that the individual’s symptoms are more

likely to reduce his or her capacities to perform work-related activities. ... In

contrast, if an indtvidual’s statements about the intensity, persistence, and

limiting effects of symptoms are inconsistent with the objective medical
evidence and the other evidence, we will determine that the individual’s
symptoms ate less likely to reduce his or her capacities to perform work-related
activities. ...

SSR 16-3p.

In the present case, a thorough review of the AL]’s decision and the record as a whole
reveals that the ALJ properly considered the medical evidence and other evidence of Plaintiffs
impairments and limitations and explained that determination in the decision. Rather than
explaining what, if any, additional functional limitations are required based on these records,
Plaintiff simply asserts that evidence supports a finding of total disability under the Act.

However, as Defendant correctly notes, whether the ALJ could have reached a different

conclusion based on the evidence is irrelevant. The sole issue before the Court is whether

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 8 of 15

 
substantial evidence supports the ALJ’s decision. See Blalock v. Richardson, 483 F.2d 773,
775 (4th Cit. 1972) (“[I]Jhe language of § 205(g) precludes a de novo judicial proceeding and
requires that the court uphold the Sectretary’s decision even should the court disagree with
such decision as long as it is supported by ‘substantial evidence.””’).

Here, the ALJ reviewed the medical evidence, the opinion evidence, Plaintiffs
testimony, and the record, and explained his analysis of Plaintiffs subjective complaints:

[This ALJ] has considered the claimant’s subjective complaints with regard to
pain, precipitating and ageravating factors, medications and other treatment,
and any functional restrictions and claimant’s daily activities (20 CFR 404.1529).
The claimant’s statements concerning his impaitments and their impact on his
ability to work are not entitely supported in light of the degtee of medical
treatment requited, discrepancies between the claimant’s assertions and
information contained in the documentary reports, the medical history, the
findings made on examination, the claimant’s assertions concerning his ability
to work, and the reports of the reviewing, treating and examining physicians.

The central issue is not whether the claimant has back and neck pain or left eye
blindness, but whether the symptoms were so sevete as to be disabling before
the DLI. In the present case, it is emphasized that the claimant testified that his
left eye blindness did not preclude him from working in the past. Moreover, the
claimant reported doing electrical work at the SGA level in 2013 and 2014 and
even having the ability to carty a 500-pound spool of wire despite alleging
disabling back pain since 2008. In addition, the claimant received little to no
regulat treatment for his back between December 2011 and March 2014.

 

The above factors detract from the consistency of the claimant’s allegations
concerning the severity of his symptoms. ‘The foregoing evidence does indicate
that the claimant had some abnormalities that were likely to impose some
functional limitations. However, the undersigned concludes that these findings
were not indicative of any intractable condition that would have precluded the
claimant from performing a reduced range of light work activity for 12
consecutive months prior to the expiration of his date last insured. The claimant
has a treatment history that fails to demonstrate a condition of the degree of
severity alleged.

(Tr. at 25-26.) The AL] thus included an extended analysis and specific reasoning regarding

the evaluation of Plaintiff's symptoms, including the minimal treatment record over the seven

9

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 9 of 15
years at issue, the relatively benign findings on examinations, Plaintiffs ability to return to his
prior work in 2013 and 2014, and the inconsistency with Plaintiff continuing to clatm total
disability since 2008 even while able to return to his prior work, including apparent heavy
lifting.

In challenging this determination, Plaintiffs main assertion appears to be that his back
pain worsened after an April 2014 injury, that the AL] mischaracterized the medical evidence
of Plaintiffs worsening back condition as “scant,” and that his consistent reports of increased
back pain, along with occasional positive straight leg raise results and findings on a February
2015 CT’ Urogtam, are enough to mandate remand. (Pl.’s Br. at 10-13) (citing ‘l’r. at 23).
However, it is undisputed that Plaintiff claims to have been disabled since 2008, but he did
not have any medical treatment from December 2011 to March 2014, and it is this lack of
treatment for over two years that the ALJ specifically referred to as a “scant amount of
treatment.” (Ir. at 23.) In addition, it is undisputed that Plaintiff returned to his prior work
from September 2013 to May 2014, which the ALJ found “undermines [Plaintiffs] allegations
that he has been totally disabled since the June 2008 alleged onset date.” (Tr. at 20-21.)

Moreover, with respect to the medical records and imaging after May 2014, the ALJ
considered those medical records at length. As the ALJ’s decision reflects, Plaintiff continued
wotking for “two months after allegedly injuring his back” (I't. at 20), and he waited four
weeks after his April 2014 back injury to seek any medical treatment. (Tr. at 23.) Ata visit in
May 2014, Plaintiff reported the gradual onset of leg numbness since his accident, but his
clinical findings were benign and lumbar x-ray results showed no compression fractures and

with osteophytosis and slight narrowing of the disc space at L5-S1, mirroring Plaintiffs prior

10

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 10 of 15

 
2010 MRI reflecting degenerative disc disease, most severe at L5-S1. (Tr. at 23-24, 1060, 1066,
1069-70, 566.) As noted above, and as the ALJ discussed at length, Plaintiff was able to return
to his prior work as an electtician’s helper in 2013 and early 2014 despite the degenerative disc
disease teflected in the 2010 MRI. (Tr. at 20-21, 23-24, 25-26, 566.)

In addition, as noted by the ALJ, Plaintiff was instructed in May 2014 to follow up and
obtain an updated MRI, yet he failed to do so. (Tr. at 23-24, 1061.) Instead, Plaintiff did not
seek cate for another seven months, until December 2014, when he had an office visit at a
community health center and complained of worsening back pain and numbness in his feet
that he attributed to playing football in 1985. (Tr. at 795-96.) The AL] noted that the
treatment record for that visit reflects normal sensation on exam, and Plaintiff was referred
for a “lumbar spine x-ray as well as an electromyography and nerve conduction study. . . .
Again, however, thete is no evidence the claimant followed up with these instructions.” (Tr.
at 24, 795-98.)

Two months later, in February 2015, Plaintiff presented with severe left flank pain and
was diagnosed with kidney stones. (I'r. at 24, 1042-49.) In the course of his diagnosis, Plaintiff
underwent a CI’ Urogtam, which, along with urological findings, included imaging of his
lumbat spine. The documented impressions from this testing included “long-standing disc
disease at multiple levels including the lower thoracic region, L4-5 and L5-S1 where the most
severe disc disease is present.” (Tr. at 1030.) A “vacuum phenomenon” was also noted at L5-
$1. (Tr. at 1030.) Plaintiff now contends, without explanation, that the presence of a vacuum
phenomenon means that Plaintiff was disabled for the period from April 2014 to September

2015. (Pl’s Br. at 12.) However, nothing in the treatment record reflects any such concern
11

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 11 of 15
by Plaintiff's treating physicians or by the providers reviewing the imaging, and there is no
indication of concern or similar findings in Plaintiffs later treatment records even after
September 2015.4

Plaintiff's second hearing was a few months later, on May 25, 2015, and at the hearing
Plaintiff acknowledged that he took no medications, other than occasional Advil, to control
his back pain. (Ir. at 79.) He also specifically acknowledged the dearth of recent medical
recotds supportive of his subjective complaints. (Tr. at 82.) On June 11, 2015, two weeks
after Plaintiff's second hearing and more than six months since his last treatment for back pain
in December 2014, Plaintiff again sought treatment for low back pain. That treatment reflects
that Plaintiff reported leg weakness, pain, and loss of function with “heavy lifting.” (Tr. at
741.) Plaintiff testified that he had been “on a bridge working, and [he] slipped and fell.” (Tr.
at 22, 113.) As recounted in the ALJ’s decision, “[t]he physical examination showed him to
have spinal tenderness in the lumbosacral area, bilateral sacroiliac joint tenderness, and full
range of motion of the hips with pain. [Plaintiff] also had 4/5 strength of the lower extremities
and positive straight leg raising bilaterally. He was diagnosed with lumbosacral radiculopathy
and recommended to follow up with a primary care physician.” (Tr. at 24) (citing Tr. at 740-

43).

 

* Plaintiff also contends that this imaging is consistent with Plaintiffs prior 2010 MRI, but the ALJ considered
that 2010 MRI, and Plaintiff does not challenge the AL]’s analysis for the period prior to May 2014. In any
event, as discussed above, the AL]’s analysis did not rely on a lack of objective evidence or imaging but rather
on the nature of the treatment reflected in the record and the medical history, the findings made on
examinations, reports of reviewing, treating, and examining physicians, and discrepancies between Plaintiffs
claims and other evidence including his activities and his return to his prior work.

12

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 12 of 15

 

 

 
In September 2015, just before his DLI, Plaintiff presented to yet another new
provider. Plaintiff exhibited low back tenderness and subjectively reported leg numbness and
that he was “not able to lift or bend.” (T'r. at 24) (citing Tr. at 747-48). The provider ordered
new x-tays of Plaintiffs lumbat and cervical spine. (Tr. at 748.) Plaintiff was advised to
“follow proper lifting and walking techniques,” to exercise regularly, and to change positions
frequently. (Ir. at 756.)

“Even after this date,” as the ALJ noted, “the evidence does not support the existence
of significant[ly] worsening back or neck pain. For example, in November 2015, .. . [a]
physical examination showed tenderness to palpation along the low back, limited range of
motion of the spine, and bilateral positive straight leg raise.” (It. at 24) (citing Tr. at 789-94).
“In April 2016, however, the claimant once again exhibited normal range of motion of the
spine, . . . normal range of motion of the lower extremities, and normal strength and tone of
the bilateral upper and lower extremities.” (Tr. at 24) (citing Tr. at 808-09). He was advised
to avoid “heavy lifting” but otherwise to “[m]aintain normal activities” and exercise 30 minutes
5 times a week. (I'r. at 809.)

Throughout his hearings, Plaintiff asserted that he could no longer perform the heavy
lifting required in the course of his previous work (Ir. at 43-44, 72-73, 112), and the ALJ
agreed with this contention at step fout of her analysis (I't. at 26) (finding that Plaintiff could

not perform his past medium and heavy exertional work). Plaintiff now contends that

 

° At that visit in November 2015, Plaintiff reported that he couldn’t tun ot lift weights “like [he] used to.” (Tr.
at 790.) Similarly, at a visit a few weeks later, Plaintiff noted that he “can’t lift any heavy objects” due to pain,
and that his pain is ageravated by “[hleavy lifting.” (Ir. at 783.) He was again teferred for an MRI. (It. at
787.)

13

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 13 of 15
increased pain from April 2014 forward also made it “impossible for him to perform work in
the light work category.” (Pl’s Br. at 14.) As documented in the AL]’s decision, Plaintiff
clearly experienced pain and radicular symptoms from his lumbar degenerative disc disease.
However, the record contains little to no evidence of limitations precluding him performing
the limited range of light work identified by the ALJ.° Moreover, the ALJ was entitled to tely
on Plaintiffs sporadic and very consetvative treatment history in discounting his reports of
debilitating pain and leg numbness during the time period at issue. See Seacrist v. Weinberger,
538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the responsibility of the Secretary
and not the courts to teconcile inconsistencies in the medical evidence, and that it is the
claimant who beats the tisk of nonpersuasion.”).

In sum, based on the evidence before het, which included not only Plaintiffs pain
complaints, but also a spatse and largely conservative treatment history during the time period
at issue, the ALJ concluded that Plaintiff remained capable of a limited range of light work
through September 30, 2015.7 After a thorough review of the record, the Court finds no basis
to disturb this conclusion. Plaintiff essentially asks the Court to reconsider and re-weigh the
evidence presented. However, it is not the function of this Court to re-weigh the evidence or

reconsider the AL]’s determinations if they are supported by substantial evidence. As noted

 

° Although Plaintiff further testified both in 2015 and 2018 that he used a cane due to his back pain and leg
numbness, even if such a limitation were included, the vocational testimony indicated that cane use would not
preclude the jobs identified at step five of the sequential analysis, including the mail clerk position set out by
the AL] as a representative occupation. (Tr. at 81-82, 102-03, 109-10.)

’ Plaintiff eventually had an updated lumbar MRI in Februaty 2018, overt two years after the end of the relevant
period, reflecting multi-level degenerative disc disease with L4-L5 and L5-S1 disc bulge and with severe
neutroforaminal narrowing (Tr. at 915-16), but this is similar to the 2010 MRI which reflected degenerative disc
disease most pronounced at L5-S1. (Tt. at 565-66.) In any event, there is no indication of what may have
changed in the 29 months between the end of the relevant period in September 2015 and the MRI in February
2018, nor is there any evidence of additional limitations beyond those included in the RFC.

14

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 14 of 15

 

 

 
above, “[w]here conflicting evidence allows reasonable minds to differ as to whether a claimant
is disabled, the responsibility for that decision falls on the [ALJ].”” Hancock, 667 F.3d at 472
(quotation omitted). Thus, the issue before the Court is not whether a different fact-finder
could have drawn a different conclusion, ot even “whether [Plaintiff] is disabled,” but rather,
“whether the ALJ's finding that [Plaintiff] is not disabled is supported by substantial evidence
and was reached based upon a correct application of the relevant law.” Craig, 76 F.3d at 589.
Here, the AL] reviewed the evidence, explained her decision, explained the reasons for her
determination, and that determination is supported by substantial evidence in the record.
Plaintiff has not identified any errors that require remand, and Plaintiff's Motion for Judgment
on the Pleadings should therefore be denied.

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be AFFIRMED, that Plaintiffs Motion for Judgment on the Pleadings [Doc.
#12] be DENIED, that Defendant’s Motion for Judgment on the Pleadings [Doc. #15] be
GRANTED, and that this action be DISMISSED with prejudice.

This, the 224 day of March, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

15

Case 1:19-cv-00893-NCT-JEP Document 17 Filed 03/02/21 Page 15 of 15
